                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WANDA SINGLETON                                                 CIVIL ACTION

                        v.                                       NO. 16-5232

 JAS AUTOMOTIVE, LLC dba Kia of
 Coatesville, THOMAS IANNICELLI

                                                         ORDER

         AND NOW, this 1st day of May, 2019, upon consideration of Defendant Valley National

Bank’s Motion to Dismiss (ECF 43), the response and reply thereto, and the parties’

supplemental briefing, and for the reasons explained in the foregoing memorandum, it is hereby

ORDERED that the Motion to Dismiss is GRANTED WITH PREJUDICE. The clerk shall

again close this case.

                                                                    BY THE COURT:

                                                                    /s/ Michael M. Baylson
                                                                    _______________________________
                                                                    MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 16\16-5232 Singleton v JAS Automotive\16cv5232 MTD Order 04302019.docx
